Citation Nr: 1736240	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-25 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1980.  He had additional service in the Army Reserves through August 2005 with unverified periods of active and inactive duty for training (ACDUTRA/INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction is retained by the RO in Albuquerque, New Mexico.

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's left ankle disability does not result in ankylosis or malunion of the tibia or fibula; and, he is in receipt of the maximum schedular rating for limited motion of the ankle.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of a left ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded these claims in October 2016 for additional development, including to obtain additional treatment records and an updated examination.  In response to the remand directives, the Veteran was afforded an updated examination in February 2017.  The additional VA treatment records were associated with the claims file.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Recognition is given to the fact that the Veteran's February 2017 VA examination did not specifically address his active/passive motion or weight-bearing information.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  However, a remand to obtain an opinion on the factors set forth in Correia is not warranted.  The evidence of record already contains sufficient information to ascertain the Veteran's functionality during the pertinent period on appeal.  The record contains range of motion results and the examiner indicated that there was no evidence of pain on weight-bearing.  Further, as discussed below, the Veteran is already receiving the maximum rating for loss of range of motion.   The matter largely turns on whether there was evidence of ankyloses, which weight-bearing would not influence.  The collective evidence of record contains the pertinent information allowing VA to adjudicate the disability under the necessary rating criteria.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently evaluated at the maximum schedular disability rating assignable for limited motion of the ankle.  See Diagnostic Code 5271.  A higher schedular evaluation for the ankle is only available for ankylosis of the ankle.  See Diagnostic Code (DC) 5270-5274.  Such has not been demonstrated.  Notwithstanding the fact that the Veteran has retained an active range of motion of his ankle throughout the appeal period, the record also includes specific findings in July 2012 and February 2017 that there was no ankylosis.  There is likewise no evidence that the Veteran experiences ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy during this period.  Those diagnostic codes are not for application.

A rating in excess of 20 percent is also available under DC 5262 when there is a marked ankle disability, but only in cases where there is also malunion of the tibia or fibula.  The Veteran has not submitted and the evidence of record does not demonstrate objective evidence of malunion of the tibia or fibula in the present case.  To the contrary, the examinations from July 2012 and February 2017 specifically noted that there was no evidence of malunion.  Therefore, a rating in excess of 20 percent is also not warranted under DC 5262.

The Board has considered the competent lay statements from the Veteran describing the his symptoms and their effects on his daily life, including his testimony during the July 2016 Travel Board hearing.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this respect, the Board has based the decision on the objective medical evidence, which demonstrates consideration of these statements and the Veteran's lay assertions.  This evidence includes the information necessary and sufficient to rate the Veteran's disability under the rating criteria.

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Veteran is already assigned the maximum schedular evaluation under Diagnostic Code 5271.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court of Appeals for Veterans Claims (Court) determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, are not applicable to the Veteran's current claim.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent.

There is also no basis for a staged rating of the Veteran's left ankle disability as it remained relatively consistent throughout the appeal period (see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)), and the claim for a higher rating must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for a left ankle disability, to include on an extraschedular basis, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


